DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection Warning
Applicant is advised that should claims 30 and 31 be found allowable, claims 32 and 33, respectively will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 appears to recite a list of alternatives (possible Markush-type group) in non-closed format which renders the scope of the claim indefinite. The claim contains both closed and non-closed language along 
Claim 9 recites (emphasis added) “at least one oligomer, […] wherein the at least one oligomer comprises: isobutylidenediurea;
mono (ureidomethylene) isobutylenediurea;
bis(ureidomethylene) isobutylenediurea; and
at least two, three, or all four methylene urea oligomers selected from the group consisting of methylene diurea, dimethylene triurea, trimethylene tetraurea, and tetramethylene pentaurea.

Additionally, the claimed “at least one oligomer” is further described as comprising a list of oligomers including at least two, three or four further oligomers. The narrow limitation “at least one oligomer” is followed by a broad limitation (e.g. wherein the at least one oligomer comprises […]) in the same claim. This claim limitation is considered indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. If a combination of all recited oligomers is the desired, claim language such as “a combination of at least five oligomers” should be considered.

For the purposes of examination, and in view of the combined indefiniteness of the list of alternatives and the broad/narrow requirements, this portion of claim 9 is interpreted as:
“at least one oligomer, […] wherein the at least one oligomer is selected from the group consisting of: isobutylidenediurea;
mono (ureidomethylene) isobutylenediurea; bis(ureidomethylene) isobutylenediurea;
a methylene urea oligomers selected from the group consisting of methylene diurea, dimethylene triurea, trimethylene tetraurea, and tetramethylene pentaurea;
and combinations thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10, 20-21 and 28-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greidinger et al. (US Patent No. 4,089,899).

In regard to claim 9, Greidinger et al. is directed to a urea condensation composition [Column 2] comprising:
at least one oligomer comprising C1-C4 and urea units, wherein the oligomer comprises a mixture of the reaction products methylene diurea, dimethylene triurea, trimethylene tetraurea, and tetramethylene pentaurea, among others [Column 2, line 50 – Column 3, line 8]; and
less than 15 wt. % urea (one of ordinary skill would recognize Greidinger’s disclose of “some residual urea” to lie within the claimed range) [Column 3, lines 28-29], wherein the urea condensation 

In regard to claims 10, 21 and 30-33, Greidinger et al. disclose a composition comprising 82-84% cold water soluble nitrogen (e.g. 16-18% cold water insoluble nitrogen) [Column 2, line 43].

In regard to claims 20 and 28-29, Greidinger’s urea condensation composition comprising a nitrogen content that is 41-43% by weight of the urea condensation composition [Column 2, line 41].

Response to Arguments
Applicant amendments to claim 9 further defining the oligomer overcome the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicant argues (Pg. 4) that independent claim 9 has been amended to incorporate the subjected matter of now cancelled claim 25 that was not rejected as lacking novelty under Greidinger. This argument has been considered but is not persuasive. Amended claim 9 does not include all the limitations of original claims 9, 22 and 25 as previously examined. The amendments to claim 9 raise new issues with respect to indefiniteness. In view of the amendments filed 09/27/2021, Greidinger is cited as teaching the claimed urea condensation product.

Applicant’s arguments with respect to the rejection of the claims based on the Nickerson and McVey prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         October 20, 2021